DETAILED ACTION
The following is a Non-Final office action in response to communications received on 11/01/2022.  Claim 1 has been amended.  Claims 3 and 5-6 have been canceled.  Currently, claims 1-2, 4 and 7-20 are pending and examined below. 

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 is dependent upon claim 3.  However, claim 3 has been canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4 and 7-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hannig (U.S. Patent No. 8,091,238) in view Schitter (U.S. Publication No. 2005/0050827).
Regarding claims 1, 4 and 8, Hannig discloses a floor panel (Figs. 2-4 and 11-15), wherein the floor panel comprises, at least at two opposite sides (31, 32, Fig. 11), coupling parts (4.1, 4.2, 5) with which two of such floor panels can be coupled to each other; wherein the coupling parts form a horizontally active locking system and a vertically active locking system; wherein the horizontally active locking system has a male part (4.1) and a female part (4.2), which allow to connect two of such floor panels to each other by providing one of these floor panels with the pertaining male part, by means of a downward movement, in the female part of the other floor panel, the male and the female part being substantially made from the actual panel material; wherein the vertically active locking system comprises a locking element (5), which is provided in the form of an insert in one of the sides; wherein the locking element comprises a lock-up body (Figs. 4-7), said lock-up body forming a stop-forming locking portion (9, 14, Fig. 4) which can cooperate with a locking portion of a similar coupled floor panel; wherein the locking element (5) consists of a synthetic material strip (Col. 2, lines 1-3) provided in a recess (Fig. 3), which strip, in the coupled condition of two floor panels, comes into contact with both floor panels and thereby forms a seal. Hannig discloses the floor panel comprises a top layer (“coating”; Col. 7, lines 43-48), but does not necessarily disclose the seals at the panel edges being provided by an impregnation layer or a covering layer, wherein the impregnation layer or the covering layer extends from the top layer downward, between an upper side of the floor panel and the synthetic material strip generally perpendicularly relative to the upper side of the floor panel.   However, Schitter teaches that it is known to have a floor panels (1, 2, Fig. 3) with a covering layer (9, 10) that extend from the top layer downward to the panel edges generally perpendicularly relative to the upper side of the floor panel to help prevent moisture from penetrating beyond the joint of the panel by providing a sufficiently tight seal while providing its most import function of a decorative appearance (Para[0018]- [0021]). It would have been obvious to one having ordinary skill in the art at the time the time the invention was made to have provided the floor panels of Hanning with a covering layer that extends downward from the top layer to the panel edges on any and all sides up to a location where contacts are realized and between an upper side of the floor and the synthetic material strip to provide a sufficiently tight seal while maintaining a decorative appearance which results usage of the covering layer by expanding the life span of the floor panels.
Regarding claim 2, Hannig discloses in a coupled condition of two of such floor panels, the floor panels at their coupled sides are pressed towards each other by means of a tension force (Figs. 2 and 3); wherein the male part is formed by a downward-directed extremity of a hook-shaped part (Figs. 2 and 3); wherein the female part includes a seat formed by means of an upward-directed hook- shaped part (Figs. 2 and 3); Docket No.: 19791.2.1.1.1.1.1.1.1 39/43 wherein the upward-directed hook-shaped part comprises an elastically bendable lip bordering the underside of the female part, wherein the tension force is generated by the lip being bent out elastically downward in the coupled condition, and being arranged to bounce back to press against the male part, so as to press the panels at their coupled sides towards each other (Figs. 2-3).
Regarding claim 7, Hannig discloses the floor panel is rectangular, either oblong or square; wherein coupling parts are also provided at a second pair of opposite sides, which, in coupled condition, also offer a horizontal as well as a vertical locking (Fig.11); wherein at the second pair of opposite sides the coupling parts allow a mutual coupling by means of a pivoting movement, such that the floor panel can be angled in at one of its sides of the second pair into a preceding row of floor panels and such just next to a preceding floor panel in the same row and, when being angled down, the male part of the floor panel then automatically engages in the female part of the preceding floor panel (Figs. 11-15).
Regarding claim 9, Hannig discloses the floor panel comprises a top layer has a coating (Col. 7, lines 43-48), but does not specify the top layer consisting of either a laminate, a film, a lacquer layer, a water-repellent or waterproof print, or a varnish.  However, Schitter teaches that it is known to have a top layer (9, 10) that comprises of a varnish (Para [0018]-[0019]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a top layer comprising of a resilient material that provided moisture protection while providing a decorative layer.
Regarding claim 10, Hannig discloses the seal against moisture penetration is formed at one side by the contact and at the other side by one or more of the contacts (Figs. 2-3 and 12-14).
Regarding claim 11, Hannig discloses the locking element is provided with one or more sealing material portions of a relatively soft synthetic material or rubber, which are present at the location of the contacts at the locking element (Figs. 2-3 and 12-14).
Regarding claim 12, Hannig discloses the floor panel comprises mostly wood (Col. 7, line 43).
Regarding claim 13, Hannig discloses the locking element (5) comprises at least a pivotable lock-up body; wherein the lock-up body at one extremity forms a stop-forming locking portion, which can cooperate with a locking portion of a similar coupled floor panel (Figs. 2-3).
Regarding claim 14, Hannig discloses the floor panel comprises the pivotable lock-up body (Figs. 4-7), opposite from the extremity forming the locking portion, comprises a support portion, which is rotatable against a support surface pertaining to the floor panel concerned, and more particularly in a seat. 
Regarding claim 15, Hannig discloses the pivotable lock-up body, next to the extremity along which it is rotatable (Figs. 4-7), comprises a tensioning system; wherein the tensioning system consists of a cam (approximate 13, Fig. 5a-5b) realized at said extremity, which cam, when the lock-up body is rotated outward, also subjects this lock-up body to an axial displacement in the direction of the locking portion.
Regarding claim 16, Hannig discloses the locking element is a co-extruded locking element, wherein the locking element comprises a lock-up body and a co-extruded press-on portion (6 and 8, Fig. 4), wherein the lock-up body is displaceable and wherein the co-extruded press-on portion is provided for functioning as an elastic mass situated behind the lock-up body in a spring-like fashion.
Regarding claim 17, Hannig discloses the locking element (5) consists of a co-extruded synthetic material strip with, viewed in cross-section, zones (6 and 8, Fig. 4) of synthetic material with different features, more particularly different flexibility.
Regarding claim 18, Hannig discloses the locking element is situated in a distal side of the male part (Figs. 2-3). 
Regarding claim 19, Hannig discloses the locking element is situated in a proximate side of the female part (Figs. 2-3)
Regarding claim 20, Hannig discloses the lock-up body is lip-shaped (Figs. 4-7).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633